Citation Nr: 1122866	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  06-21 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran had active duty service from January 1965 until January 1967.  

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This matter was previously before the Board in May 2010 and was remanded for further development.  The May 2010 Board decision specifically denied service connection for PTSD while remanding the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  The Board took this action in order to comply with the holding of the Clemons v Shinseki, 23 Vet. App 1 (2009).  In view of the Board's specific determination in May 2010 to expand the Board's jurisdiction and consider the issue of service connection for psychiatric disorders other than PTSD, the Veteran is not prejudiced by the Board's specific exclusion of PTSD in this decision.  The Board observes that no new claim in regards to PTSD has been made by the Veteran since the May 2010 Board decision.  As such, that claim of service connection for PTSD is not currently before the Board.

The Veteran also requested a hearing before a member of the Board, which was scheduled for February 2010.  The record indicates that the Veteran failed to appear for his hearing.  Because the Veteran has neither submitted good cause for failure to appear or requested to reschedule the hearing, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  


FINDING OF FACT

The evidence of record does not show that the Veteran's an acquired psychiatric disorder related to his active military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2004 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  He was also informed that VA would seek to provide federal records.   Finally, he was informed that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.
 
With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Although the notice provided addressing the rating criteria and effective date provisions were not provided until March 2006, the claim was subsequently readjudicated in a June 2006 Statement of the Case.  Thus any timing error was cured by the readjudication of the claim.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and the Veteran has obtained statements.  In addition, he was afforded a VA medical examination in June 2010, which provided specific medical opinions pertinent to the issue on appeal.  Additionally, the development directed by the May 2010 Board decision has been substantially complied with and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, such as psychoses, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Merits of the Claim
 
The Veteran contends that he has an acquired psychiatric disorder, other than PTSD, due to service.  As previously noted, the Veteran's claim for PTSD was previously, finally denied and no new claim in regards to that disorder has been made by the Veteran.  As such, that claim is not currently before the Board.

The Veteran service treatment records are silent as to any complaints of, or treatment for, an acquired psychiatric disorder or psychiatric symptoms.  

The record is also silent for decades following the Veteran's January 1967 discharge from service.

VA medical records generally indicate complaints of, or treatment for, psychiatric disorders in the past decade or so.  Generally, the Veteran requested treatment for PTSD, which as previously noted, is not the subject of the present claim.  A July 18, 2008 VA medical record noted that the Veteran had been diagnosed with PTSD and depression, not otherwise specified, but no opinion had been provided as to the etiology of that disorder.  The Veteran was also diagnosed with an adjustment disorder, with depressed mood, as indicated in a December 2003 VA outpatient treatment record.  At that time, the Veteran reported depression related to several stressors, including unemployment and health issues.  

In a May 2004 mental examination, by L.T.W., Psy.D., the Veteran reported having depression after serving in Central America, working as a medic.  He reported that he trained people to go to Vietnam and claimed to have been depressed since that time.  That examiner diagnosed him with depressive disorder, not otherwise specified.
 
The Veteran received a VA examination in June 2010, which also had an addendum.  The Veteran reported depression; he reported crying and reliving certain events.  

The June 2010 VA examiner noted that the Veteran did not have a diagnosis of or treatment for PTSD prior to his original claim for that disorder, and had previously claimed service connection for other disorders, but had not claimed any sort of psychiatric disorder prior to that time.  

The June 2010 VA examiner assessment after specialized testing was that a conclusive diagnosis of a mental disorder was precluded.  The examiner noted that response style issues were particularly pronounced with regard to reported functional impairment, perceived personal injury, cognitive dysfunction, a wider range of psychiatric symptoms, symptoms of mood disorder, and somatic symptomatology.  The examiner found the Veteran to have "no psychiatric diagnosis (provisional) [and] rule out depressive disorder, not otherwise specified."  The examiner further explained found that depressive disorder, not otherwise specified, was included as a diagnostic rule-out due to its consistency with the Veteran's reported symptoms in the absence of objective findings consistent with the diagnosis.  `The examiner further reported that due to the results of objective testing, the current nature and severity of the Veteran's mental health condition, if any, is unclear.  The examiner thus found the relationship between his mental health and current social functioning to not be adequately corroborated by any collateral information provided to the examiner.  

The Board recognizes that the record contains competing medical opinions as to the diagnosis of the Veteran's current lumbar spine disorder.  The Board must thus determine how much weight to afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board may weigh one medical professional's opinion over another, depending on factors such as the reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior evidence.  Id. at 470-71.  ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches.").

Although the Veteran appears to have been diagnosed with and treated for a psychiatric disorder in the past, the current evidence of record does not indicate such a diagnosis.  The Board also notes that the June 2010 VA examination, which found him to not have a current diagnosis, is the most probative and credible evidence of record.  The Board must provide adequate reasons and bases if it adopts one medical opinion over another.  Owens v. Brown, 7 Vet .App. 429, 433 (1995) (noting that the Board may "favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases").  

The Board notes that the June 2010 VA examination is the most recent medical opinion of record, and to be of greater probative value, especially as it entailed the most recent examination of the Veteran's present condition.  Boggs v. West, 11 Vet. App. 334 (1993) (affirming the denial of service connection and determining that "there is a plausible basis...supporting the conclusion that the more recent medical opinions were of greater probative value"); see also Burger v. Brown, 5 Vet. App. 340, 343 (1993) (affirming the Board's decision when it "relied upon the most recent VA examination").

Additionally, the June 2010 VA examination provided the most comprehensive examination as to whether the Veteran had a currently diagnosable acquired psychiatric disorder.  The June 2010 VA examiner discussed the Veteran's history and other evidence of record; the VA medical records and other private medical records did not provide such comprehensive analyses.  For example, the May 2004 mental examination by Dr. L.T.W. did not discuss a review of the medical records or discuss how she reached her conclusion that he had depressive disorder, not otherwise specified.  She also did not discuss the testing methods used in her examination.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight of the credibility of the evidence in the adjudication of the merits.  See Hernanadez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

The only other evidence provided as to the Veteran's claim is his belief that he has an acquired psychiatric disorder due to service.  Although he can provide testimony as to his own experiences and observations, the factual question of if his disorder can be attributed to his in-service experiences and injuries is a medical question, requiring a medical expert.  The Veteran is not competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  38 C.F.R. § 3.159.  He does not have the requisite special medical knowledge necessary for such opinion evidence.  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

Furthermore, the only evidence of a psychiatric disorder caused by his service is based on the Veteran's own relatively recent statements.  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The Board finds that the service treatment records and the post-service medical treatment records to carry far more weight of credibility and probative value that the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). Such records are more reliable, in the Board's view, than the unsupported assertions of events now several decades past, made in connection with his claim for monetary benefits from the government. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  The Board notes that the Veteran's first claim file with VA was in July 1998, which was several years after his discharge and was not in regards to his currently claimed acquired psychiatric disorder.  Thus, despite the fact that the Veteran knew of the possibility of claiming service connection previously, he did not make such a claim until several years later.  Additionally, the Veteran's claim has changed depending on who he reported it to.  In May 2004 mental examination with Dr. L.T.W., he only claimed depression, due to working in a medic in Central America during the Vietnam War.  In contrast, he reported to VA that he had PTSD due to a jeep accident, an incident that he did not report to Dr. L.T.W.  The Veteran's statements are thus conflicting as to the cause of his claimed psychiatric disorder and the Board finds his statements to not be credible as to his claim.

Thus, the most probative, competent, and credible medical evidence of record does not indicate that the Veteran has a current diagnosis of an acquired psychiatric disorder, including of PTSD.  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see 38 U.S.C.A. § 1110.  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C.A. § 1131 as requiring the existence of a present disability for VA compensation purposes).  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for service connection for an acquired psychiatric disorder, other than PTSD, is denied. 


ORDER

Service connection for an acquired psychiatric disorder, other than PTSD, is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


